RUMSEY, J.
The respondent is the residuary legatee under the will of Zefita, Countess De Rohan Chabot, who died on the 29th of February, 1896, being at that time a nonresident of this state, but residing in Paris, France. The surrogate of New York county made an order appointing an appraiser to ascertain the estate of the Countess De Rohan Chabot for the purpose of assessing the amount of the transfer tax. Upon the appraisal which was then made a transfer tax was assessed, not only upon certain real property of which she died seised in the city of New York, but upon a very considerable amount of personal property of which she was said to be the owner. The personal property upon which the transfer tax was assessed consisted of bonds of various corporations and stock of New York corporations actually situated within the state of New York. In addition to those securities, there were stocks of corporations which were not within the state of New-York, but those stocks were not attempted to be assessed, and no question is raised here concerning them. From the order of the surrogate assessing the personal property an appeal was taken, and the surrogate upon the appeal modified his first order by striking out the *928entire assessment against the personal property, and leaving the transfer tax only upon the real estate. From that order this appeal is taken by the comptroller.
The facts are that in 1873 Henry Heyward, the father of this decedent, by his will, bequeathed a certain portion of his property to his wife, Zefa, for her life, and upon her decease or remarriage he bequeathed the said property to. his son, Frank, and to his daughter, Zeñta, or to the survivor of them. By the same will the remainder to the children was subject to the power given to Mrs. Heyward to appoint by her last will and testament that share, or any part thereof, to such of the testator’s lineal descendants, and in such proportions, as she might see fit. Mrs. Heyward, the widow, enjoyed the life estate until her death, in- 1895. Henry Heyward’s son, Frank, by his last will and testament, gave all his estate to his mother, Zefa Heyward, for her life, with remainder over to his said sister, Zefita, the decedent. Mrs. Heyward’s will was contested, but was admitted to probate on the 29th day of February, 1896,—the very day on which the Countess Zefita died. Her executor duly qualified. The estate which she transferred consisted of securities situated in the city of New York. Zefa Hey-ward and the Countess Zefita were both nonresidents of this state, residing in France. Jennie McLane, the respondent here, who was the residuary legatee of the Countess Zefita, also resides in Paris, and is a nonresident of this state. It is insisted by the learned counsel for the comptroller that all the personal property which passed to the Countess Zefita after the death of her mother, except the stocks of the foreign corporations above referred- to, was liable to a transfer tax before it could be paid over to her legatees, and the question presented is whether this contention is correct. The personal property which might be liable to the tax is easily divisible into three groups. In the first place, there is the property which Mrs. Heyward took by bequest from her son, Frank, of which ■she had a life estate, and the remainder in which went at her death to the Countess Zefita. As to this property there can be no question that the Countess Zefita was entitled to it immediately upon the death of her mother, and that Mrs. Heyward’s executor never had any title to it, so that the Countess Zefita was the actual •owner of this property immediately upon the death of Mrs. Hey-ward, and required no process of administration upon the estate of Mrs. Heyward to entitle her to possess it. This property belonged to her at the time of her death, and it was undoubtedly subject to the transfer tax, within In re Whiting’s Estate, 150 N. Y. 27, 44 N. E. 715. Another portion of the property against which it is claimed that the tax should be assessed was that of which Mrs. Heyward had an estate for life under the will of her husband, with a remainder to the Countess Zefita, and with a power of appointment to Mrs. Heyward of that property. By Mrs. Hey ward’s will that power of appointment was executed to the Countess Zefita. In that property also Mrs. Heyward had only a life estate. It never went to her executor, but immediately on her death it became the property of the appointee, and the appointee *929took title as of the time of the death of her father. 4 Kent, Comm. 337. It is very probable that the appointment could not take actual effect until the will of Mrs. Heyward had been admitted to probate, but none the less the title of the Countess Zefita, arising, as it did, from the death of the testatrix, and relating back to the time of the death of her father, actually vested the estate in her at the time when her mother died. For this reason this portion of the personal estate also actually belonged to the Countess Zefita at the time of her death, and was subject to the transfer tax. But there is a considerable amount of personal property which was actually owned by Mrs. Heyward in her own right at the time of her death. By her will Mrs. Heyward bequeathed to her daughter, the Countess Zefita, absolutely, all this property. The securities of which the property was composed were within the state of New York. It is claimed by the comptroller that this property actually passed to the Countess Zefita at the death of Mrs. Heyward, and therefore it was liable to the transfer tax as her property. Mrs. Heyward died, as has been stated, in 1895. After a contest, her will was admitted to probate on the 29th of February, 1896,— the very day of the death of her legatee, the Countess Zefita. The question presented is not whether this property is subject to a transfer tax in the hands of the executor of Mrs. Heyward, but whether the right of the Countess Zefita to have it paid over to her by the executor of Mrs. Heyward after it should have been administered upon was such property as authorized the surrogate to levy a transfer tax upon it before it could be paid to the legatee of the Countess Zefita. It must not be forgotten that no question arises here as to the liability of this property for taxation before it can be paid to the legatee of Mrs. Heyward. It is still in the hands of Mrs. Heyward’s executor, and her estate has not yet been administered upon, and no question is presented here as to whether it may be liable for taxation before Mrs. Heyward’s executor can transfer it to the executor of the Countess Zefita, but the single question is whether this property which is in the hands of the executor of Mrs. Heyward, and is not yet administered upon, and has not been paid over to the Countess Zefita, is now to be subject to a transfer tax against the legatee of the Countess Zefita. The question must be decided as of the time when the appraisal was made. We are not called upon to determine whether this property, after it shall have been paid over by the executor of Mrs. Heyward to the executor of the Countess Zefita, must pay a transfer tax in his hands before it can be delivered to Miss McLane, the legatee of the Countess Zefita. No such question is presented. The question simply is whether Miss McLane, who is entitled to receive this property ultimately, after it shall have been administered upon by the executor of the Countess Zefita, must pay a transfer tax now upon her right to receive it at some time in the future. The property is not now the property of the Countess Zefita nor of her ex ecutor, but it actually belongs to the executor of Mrs. Heyward, who has the legal estate in it, but who is not only entitled, but compelled, to hold the property subject to the claims of Mrs. Hey-*930ward’s creditors, if there are any, and who was not at liberty to pay it over until he should have accounted for Mrs. Heyward’s estate. During all that time there can be no doubt that the Countess Zefita had no interest whatever in this property itself. All that she had was the right to require the executor'of Mrs. Heyward to render his account, and upon the settlement of that account to pay to her whatever might be found in his hands after the settlement of the estate. The amount óf her legacy had not been ascertained when this appraisal, was made, nor, in the nature of things, could it be ascertained without requiring an account from the executor of Mrs. Heyward. Until he had paid the debts of her estate, it was his duty to hold this property. The nature of the right of the Countess Zefita was not then an interest in this identical property, but simply a right to receive whatever sum might be found after the accounting of Mrs. Heyward’s executor to be in his hands applicable to the payment of this legacy. The case is precisely within In re Phipps, 77 Hun, 325, 28 N. Y. Supp. 330, affirmed on the opinion in the supreme court, 143 N. Y. 641, 37 N. E. 823. The facts were almost precisely like the facts here. There has been no change, since that case was decided, in the enumeration of the kinds of property which are subject to the transfer tax, but the case is on all fours with the case at bar, and must control it. In that case it appeared that a resident of this state had bequeathed a legacy to Phipps, who was a resident of Massachusetts. Phipps never received the legacy, but died while the estate was still in course of administration. He bequeathed the legacy which he expected to receive to his widow, and the question was, what amount, if anything, the executor of Phipps was called upon to pay under the inheritance tax because of the .bequest to Mrs. Phipps of the. legacy which had been bequeathed to him. The court held that the right of Phipps’ legatee to receive the legacy from the unadministered estate of Phipps’ decedent was not property, but was a mere right, which was not subject to taxation, at least until the legacy had actually been paid by the executor of Phipps’ decedent to Phipps’ executor. This conclusion of the court was affirmed by the court of appeals, and the case is in point in the case at bar. The conclusion therefore is that so much of the personal property included in the appraisal as represented the securities which the executor of Mrs. Heyward held, but which, upon the final administration of that estate, would have been paid over as the legacy made by Mrs. Heyw'ard to the Countess Zefita, is not now taxable under the collateral inheritance tax, and this portion of the modified order of the surrogate is therefore affirmed. The order of the surrogate must therefore be modified by levying the tax upon so much of the personal property mentioned in the appraisal as passed to the Countess Zefita by virtue of the bequest in remainder of her brother, Frank Heyward, and so much of the personal estate of which Mrs. Heyward had a life estate under the will of her husband, and which passed by her appointment to the Countess Zefita, and, as thus modified, must be affirmed, without costs in this *931court to either party. All concur except XNGrKAHAM, J., dissenting.